ACCEPTED
                                                                                                                                                                             09-15-00100-CR
                                                                                                                                                                   NINTH COURT OF APPEALS
                                                                                                                                                                          BEAUMONT, TEXAS
                                                                                                                                                                        3/18/2015 9:34:14 AM
Appellate Docket Number:                 6945;06100:.CR.-;.,. ?.                                                                                                       CAROL ANNE HARLEY
                                         a             e . ' VA'=2 .
                                                 . ., DEM:TONES                                   ........„.         *     .tt      •                                 7%              CLERK
Appellate Case Style: Style:             LASHONDA    .
                                                                     .                   .                                                                             X

                         Vs. State of Texas

                                                                                 Tot 1                                                         FILED IN
Companion Case:                  09-15-00101•R:,                               .„                                                       9th COURT OF APPEALS
                                                                                                                                          BEAUMONT, TEXAS
                                                                                                                                        3/18/2015 9:34:14 AM
                                                                                                                                         CAROL ANNE HARLEY
Amended/corrected statement:                 ■                                                                                                  Clerk


                                                    DOCKETING STATEMENT (Criminal)
                                                  Appellate Court: OlgeaCit:731-:3101.5
                                   (to be filed in the court of appeals upon perfection of appeal under TRAP 32)
I. Appellant                                           • -               1 4,                  7 .
                                                                                           111:::Appellant iAttontey(sy .                                           • *• .
                                                                                         3         et . ,




First Name:     Liiiiiiiia''. .- ::::z.:',:.• :, ' : •• .•' .2 .:':.:7-.? •:- •            ❑ Lead Attorney
Middle Name. beeiii% .-1.:‘ .:' . • • .,7"-
                                                                            - •-.
                                                           , .!,•74:.c.;;:ii:'tw
                                                                                  . .
                                                                                    „ .L   First Name:       Austin: ....77 -: •                       -- •, ...,•,.. t'.1'• .....
                Yories 4.
                                      ....              ,               . •. . .           Middle Name: Dnlyill': ..'". 4-`. . :. ,..,:,.. 7.-.:j. ::....:,:ly,-,:ii;:,... .. .
Last Name:                 ..,




Suffix: •ti                                                                                Last Name:        iiIael(                                                 '•
Appellant Incarcerated? Ej Yes ■ No                                                        Suffix: )4 :
Amount of Bond: Itif.iiii        -• • .? • 4                                               z Appointed                       ❑ District/County Attorney
Pro Se: 0                                                                                  ❑  Retained                       ❑ Public Defender
                                                                                           Firm Name:            .1•74%•;5111?.91FAITstiF.Pglia5...;;:r;''. •
                                                                                           Address I:        ifir$W9lliclar§t7::-; : "i.triFi":.-!-4g . .7,. .... .. -t i
                                                                                                                      r. .r.-                          an* s .           ...,„
                                                                                           Address 2:        w•                                          h -•"                      - .1
                                                                                                                                                               1
                                                                                           City:             anroe .                                                         -   .,

                                                                                           State: Tfilit,., 4... --            --. . ... • Z i p +4 : Il-foi?'4         . " 411. •
                                                                                                                                                               . :.frt ,
                                                                                           Telephone:        9367242-7,601 .-                     ext.
                                                                                           Fax:       §3-c15,64$.3-.2, -::::-• ; ;:,..- .V.:17 -:.'
                                                                                           Email: rdiT (34.6.440;1404 . Y.:F §iii:h,:tI:Iiii,ifi.',...',...
                                                                                           SBN: 240150:018Y? i. 7f1-.;:k.,,,u....-             ......:::::;.:




                                                                                                                                                                Add Another:Appellant/
                                                                                                                                                                   • Attorney .




                                                                                         Page 11)15
                                                   .44                                                         •
     Appellee                                                                                                 Appellee. Attorney(s)
                                        •      '11 . . ." •             •          @mg
First Name:                                         0' . •     . •                                    ❑ Lead Attorney
                                                                                           •
                   3
Middle Name:                                                                ••••
                                                                                          •
                                                                                       ■•••■.
                                                                                                      First Name:   William, •                                i
                                                                                   •                                                                      r       —
Last Name:
                                                    '
                                                                                                      Middle Name: J.                                                   +Li

Suffix:                                                                                               Last Name:         Delmore
                                                                                                                         ••••••■••• •••••
                                                                                                                                                                   fi
                                                                                                                                                                   t

                                                                                                                         —
Appellee Incarcerated?        ❑ Yes ❑ No                                                              Suffix: Li
Amount of Bond:                                                                                       ❑ Appointed                     El District/County Attorney
Pro Se: 0                                                                                             ❑ Retained                      ❑ Public Defender
                                                                                                      Firm Name:                Montgomery' Comity                                                           Oft!
                                                                                                      Address I:         2U7 W. Pliillips kpird. vtdoi:
                                                                                                                           .          a                                       •                        Ve.
                                                                                                      Address 2:                            1.4   •
                                                                                                                                                                                  •••■••
                                                                                                      City:              Conroe
                                                                                                                                             .
                                                                                                      State: Texas, -                                                 Zip+4:               773-0
                                                                                                      Telephone:         0365.19-700                              • ext.
                                                                                                      Fax:        936=766:69.40                       _
                                                                                                      Email:             • 1.
                                                                                                                                                                                           Add Another Appelleet .
                                                                                                      SBN:                                                                                      Attorney
V. Perfection Of Appeal, Judgment And Sentencing.                                                                                                                                                      4


Nature of Case (Subject matter •                                                                      Was the trial by: El jury or ❑ non-jury?
                                Controlled Substances
or type of case):                                                                                     Date notice of appeal filed in trial court: Februaryi.lk 2015
Type of Judgment: Jury Trial .                .                                                        If mailed to the trial court clerk, also give the date mailed :
Date trial court imposed or suspended sentence in open court or date                                                          ;
trial court entered appealable order: January29, 2015
                                                                                                                             .    •                                                          4:
Offense charged:       possession of a Controlled Substatge                                           Punishment assessed: Fortyglye years • .                                                • -  -




                            .
Date of offense: May 14, 2014                                                                          Is the appeal from a pre-trial order? ❑ Ycs                                           No
Defendant's plea: Ni
                  -9        airy                                                                       Does the appeal involve the constitutionality or the validity of a
                                                                                                       statute, rule or ordinance?
If guilty, does defendant have the trial court's certificate to appeal?
                                                                                                      EI Yes ❑ No
❑ Yes ❑ No

VI. Actions Extending Time To Perfect Appeal                                                      •

Motion for New Trial:              (XI Yes ❑ No If yes, date filed: Edirugy'13:12,015
Motion in Arrest of Judgment: ❑ Yes El No If yes, date filed: ••• •
Other: ❑ Yes El No                                           If yes, date filed:
If other, please specify:              L..




VII. indigency Of Party: (Attach file-stamped copy of motion and affickvibt

Motion and affidavit filed:     ❑ Yes EI No       ❑ NA                      If yes, date filed:
Date of hearing:                                  ❑ NA
Date of order:                                     ❑ NA
                                                                                                                                                                  •
Ruling on motion: ❑ Granted ❑ Denied               ❑ NA                      If granted or denied, date of ruling:



                                                                                                Page 2 of 5
                                                                                               • • • '• •
VIII. Trial Court And Record                                                                        ••••
                                                                                                                                     :


Court*.2-fif.ftfaiii@fisTrietCoitit ri .z..;1 •                  ".•   L                           Clerk's Record:
County: ii;foiitgoitteii.ilithiy   -                  . r•
                                                                •:
                                                                       .!
                                                                            '   .
                                                                                    .
                                                                                        1"
                                                                                                   Trial Court Clerk: CO District ❑ County
Trial Court Docket Number (Cause no):             15.01-00219                                      Was clerk's record requested? (2) Yes ❑ NO- F.   •
                                                                                                                                                             •::
Trial Court Judge (who tried or disposed of the case):                                             If yes, date requested: kfacir2014.4&iiligt4I
                                                                                                   If no date it will be requested:
First Name:                                                                                        Were payment arrangements made with clerk?
Middle Name:                                                                                                                        ❑ Yes ❑ No CO Indigent
Last Name:                               -           •.•

Suffix:       •
Address 1: 207 WPhillips"
                                                                       •        • e•,1
Address 2:                         'I•
                                                                                    ft•I


City:      Conroe
State: Tgaggitra-,131;,....:564,, Zip + 4: 77321 •;•;:.;11:..t.
Telephone:  033.t3SY=180g...,:•::. ext.          •3
Fax:
                                          V••
Email:


Reporter's or Recorder's Record:
Is there a reporter's record? ❑ Yes El No
Was reporter's record requested? 1:0Yes ❑ No
Was the reporter's record electronically recorded? ❑ Yes ❑ No
                                                         V. •
If yes, date requested: Rrrr,2015
Were payment arrangements made with the court reporter/court recorder?                                      ❑ Yes ❑ No Ei Indigent


El Court Reporter                       ❑ Court Recorder
❑ Official                              ❑ Substitute


First Name:
Middle Name:           •
                                                WIL



Last Name:   )2112.sa.                                                                  A

Suffix:
Address 1:
Address 2:
City:        Conroe
State:                          Zip + 4: 77301:.•
                                          t ISetl
Telephone:   P1-03741-3.31        ext• w
Fax:                     -:•-• 41
Email:

                                                                                             Page 3 of S
                                                                                           •               . %-                                                                  NA        ns...,. • .,7.5 ,
 liC. Related Matters.                                .                   .        .           ,. r               -. -                                                       -
                                    •                                                                           -                                                                         . •-•4. - :..i • •
List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.
                                                                                                                                                                  Tr' '7         "e                 ,,,,.            4.          r•
Docket Number:                                                                                                                   Court:
                                                  •                                                                                        in,.            •                      K.,             ar.r.             • .....n...
                                                                                                                                                                                      .                             go                     ..■
Style:                      .
                                                                                a- .c... ....c"-                         -:.     e. ,1 -          _                     5:                        •sunitt.              . gt..         •

         Vs.•    State of......... ...• •• T. 1



                                                              ,                                                                                                                                      ti,:,
DC Signature                                      '       .. IT.
                                                                                                                                                                                              .     .1          -
                                                                                                                                                                                                                                            •        .
                                                                                                 -



Signature of counsel (or Pro Se Party)                                                                                         Date: Ivtarckl8z.3615                 ..'.. ,, 54
                                                                                                                                                            . . .. .
Printed Name:
                                                                                                                               State Bar No           :   24050018
                                                                                                                                                                               ...

Electronic Signature: Austin 131ack
         (Optional)
                                   _                        1.1e...
                                                                      •       —I....   :
                                                                                                      .:
                                                                                                      .'
                                                                                                             A s
                                                                                                             v....             Name: Austin Black -. •                                                                  ...........              •


XL Certificate of Service                                                                              .                                                                                  r
                                                                                                                                                                                                                                 ...
The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial court's
order or judgment as follows on 1;44clici:8;-201.j          .




                                                                                                                                                                        - . v•            •                 -       .             e-
Signature of counsel (or pro se party)                                                          Electronic Signature: Atis-tiikBlick
                                                                                                           (Optional)

                                                                                                State Bar No.:           24050018 i                        •" •     .
Person Served:
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                             (1) the date and manner of service;
                             (2) the name and address of each person served, and
                             (3) if the person served is a party's attorney, the name of the party represented by that attorney




                                                                                                     Page 4 of 5
Please enter the following for each person served:
                                                                                                        .1.4.              '


                                                                                                        '           .•

                                                                                                                '        . •
Date Served:  wagoW:r....1
Manner Served:
First Name:      I4.   AltrofrOlittt     • •
                                               -   - .            • ,":1-•4,.        •



Middle Name:     L
Last Name:       Itstilbreger-, 7 .7         v.;Z-4-1,:tr-45-d
                                         .ZSW4
                                             C
Suffix:
Law Firm Name:
Address I:       MiakiftljMfaM'atrt
Address 2:             MIgbillirrP.M%0                        .
City:                                                                           1   k41
State   r exitTara4771', ZiP+4: 111        1)-
Telephone:   t::,0,1;arit tt-L-s '.'„' j ext.             4-
                                                         i7
                                                          am.
                                                    L...1.4



Fax: Ej24Y1511121
              -M;;;"`I
Email:                    ,:w
          Elgigglig_SMIL„.0„,4sa...-551
                     cb                i 7hi




                                                                                          Page S of S